                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

LAWRENCE FUDGE,                                  :
    Petitioner                                   :       No. 1:21-cv-00386
                                                 :
       v.                                        :       (Judge Kane)
                                                 :
SCOTT J. FINLEY, et al.,                         :       (Magistrate Judge Carlson)
    Respondents                                  :

                                            ORDER

       Before the Court in the above-captioned action is the April 28, 2021 Report and

Recommendation of Magistrate Judge Carlson (Doc. No. 12), recommending that the Court deny

Petitioner Lawrence Fudge (“Petitioner”)’s petition for a writ of habeas corpus pursuant to 28

U.S.C.. § 2241. 1 No objections to the Report and Recommendation have been filed.

       ACCORDINGLY, on this 18th day of May 2021, upon independent review of the record

and the applicable law, IT IS ORDERED THAT:

       1.      The Court ADOPTS the Report and Recommendation (Doc. No. 12) of
               Magistrate Judge Carlson;

       2.      The petition for a writ of habeas corpus (Doc. No. 1) is DENIED;

       3.      A certificate of appealability SHALL NOT ISSUE; and




1
  The petition challenges the conditions of confinement at the Federal Correctional Institution at
Schuylkill (“FCI-Schuylkill”) related to the COVID-19 pandemic. Magistrate Judge Carlson
recommends that this Court deny the petition because: (1) Petitioner has failed to exhaust
administrative remedies; (2) Petitioner’s request for home confinement is within the sole
discretion of the Bureau of Prisons; and (3) any Eighth Amendment claim raised by the petition
fails where Petitioner has fully recovered from a COVID-19 infection and has specifically
declined to be vaccinated as a precaution against further COVID-19 infection. (Doc. No. 12 at
11-21.) In addition, Magistrate Judge Carlson recommends that the Court deny Petitioner’s
request for certification of a class action on behalf of his fellow prisoners. (Id. at 2-3.)
4.   The Clerk of Court is directed to CLOSE this case.

.
                                          s/ Yvette Kane
                                         Yvette Kane, District Judge
                                         United States District Court
                                         Middle District of Pennsylvania




                                     2
